EXHIBIT 8
                                 INDEX OF EXHIBITS TO
                            DECLARATION OF KEVIN MCKERNAN


 Exhibit 1                                 Biography of Kevin McKernan

 Exhibit 2                                 CV of Kevin McKernan

 Exhibit 3                                 Borger Article

 Exhibit 4                                 Liotti Article

 Exhibit 5                                 Jefferson Article

 Exhibit 6                                 Borry Article

 Exhibit 7                                 CDC Covid-19 Pandemic Planning Scenarios




PBL\4819-2593-4816.v1-3/10/21
